PER CURIAM
Defendant appeals her conviction for driving while her operator’s license was suspended, a misdemeanor. ORS 811.182. She pled guilty to the charge, and the court placed her on two years probation; one condition of probation was that she serve 30 days in jail. She contends that incarceration for a misdemeanor as a condition of probation is unlawful. We agree and remand for resentencing.
Defendant was convicted for a crime that was committed after November 1, 1989. ORS 137.540(2), provides that, for a crime committed after that date, a jail sentence may be imposed as a condition of probation only for a felony. State v. Wold, 105 Or App 158, 803 P2d 782 (1991). Because defendant was convicted of a misdemeanor, the imposition of a jail term as a condition of probation is not authorized.
Conviction affirmed; sentence vacated; remanded for resentencing.